Citation Nr: 1822055	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for left knee patellofemoral syndrome with arthritis (left knee disability).  

2.  Entitlement to an increased rating in excess of 10 percent for residuals of traumatic brain injury to include headaches (TBI). 

3.  Entitlement to a compensable rating for hypertension. 

4.  Entitlement to a rating in excess of 30 percent for renal colic and renal stones, previously rated as renal calculus on history from March 6, 2012 to April 1, 2016 and a rating in excess of 20 percent since April 1, 2016 (renal disability).  

5.  Entitlement to a total disability due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Army from May 1968 to November 1969.  The Veteran's service included a tour of duty in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012, February 2014, and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In regards to the issue of entitlement to an increased rating for renal colic and renal stones, the Board notes that the Veteran submitted additional evidence and filed a VA-Form 21-0958 in lieu of a VA-Form 9 following the issuance of the January 2016 Statement of the Case regarding this issue.  Due to the circumstances surrounding this filing of the Notice of Disagreement and the subsequent steps taken by the RO, the Board will assume jurisdiction over this issue and finds that it is now before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.


As to the issues of a left knee disability, TBI, hypertension, and a renal disability, a Supplemental Statement of the Case (SSOC) must be furnished to the appellant and his representative when additional pertinent evidence is received after a previous Statement of the Case (SOC) or SSOC has been issued.  38 C.F.R. § 19.31.  In this case, the Veteran has submitted additional evidence and has attended additional VA examinations; however, no SSOC addressing this additional evidence was issued.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence was not issued, this evidence must be referred back to the AOJ.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304.  

Moreover, a review of the record indicates that the Veteran last received an examination for his hypertension in February 2012.  The Board finds that this examination is too old to properly evaluate the Veteran's current disability.  Accordingly, VA's duty to assist includes providing a new medical examination when the available evidence is too old for an adequate evaluation of the current condition and the disability may have worsened.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Thus, for the above stated reasons, the Board finds a remand is necessary to afford the Veteran contemporaneous examinations to determine the current severity of his disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Lastly, the issue of TDIU is inextricably intertwined with the remaining issues on appeal.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C. § 5103A(d) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 4, 2017.

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his hypertension.  The electronic claims file must be reviewed by the examiner.  All indicated studies and testing must be conducted, and all pertinent symptomatology must be reported in detail. 

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay statements regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's left knee disability, TBI, hypertension, renal disability, and TDIU claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




